CORRECTED MANDATE

                                Court of Appeals
                           First District of Texas

                                 NO. 01-15-00499-CR

                 CHRISTOPHER ERNEST BRAUGHTON, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 228th District Court of Harris County. (Tr. Ct. No. 1389139).

TO THE 228TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 14th day of July 2015, the case upon appeal to revise or
to reverse your order was determined. This Court made its order in these words:
                     This case is an appeal from the order signed by the
             court on April 20, 2015. After submitting the case on the
             appellate record, the Court holds that the trial court’s order
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s order.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered July 14, 2015.

             Panel consists of Justices Keyes, Huddle, and Lloyd.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.



October 2, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT